                       IN THE UNITED STATES DISTRICT COURT
                         FOR EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )       Case No. 1:19-cr-00304-LMB
                                            )
HENRY KYLE FRESE,                           )
                                            )
          Defendant.                        )
                                            )

                   UNOPPOSED MOTION FOR RETURN OF PASSPORT

     Defendant, Henry Kyle Frese, through undersigned counsel, respectfully asks this

Honorable Court to enter the attached Order granting Pretrial Services permission to return his

passport to undersigned counsel. In support of his request, Mr. Frese provides the following:

     1. On October 11, 2019, Mr. Frese was arraigned on a two-count indictment charging

         him with the unauthorized transmission of national defense information (18 U.S.C. §

         793(d)). Dkt. 14 (Minute Entry).

     2. On the same date, the Court ordered Mr. Frese released on a personal recognizance

         bond that required, among other things, the surrender of Mr. Frese’s passport to the

         U.S Probation Office. Dkt. 15 at (7)(d) (Order Setting Conditions of Release).

     3. On June 18, 2020, this Court sentenced Mr. Frese to serve 30 months in the custody

         of the Bureau of Prisons (“BOP”) and 3 years of supervised release.          Dkt. 59

         (Judgment).

     4. Mr. Frese reported to the BOP to begin serving his sentence on or about September 2,

         2020.




                                                1
      5. Because Mr. Frese fulfilled the terms of his pretrial release conditions without incident

          and is now in the custody of the BOP, he respectfully asks this Court to enter an order

          directing Pretrial Services to return his passport to undersigned counsel.

      6. Should the Court grant this motion, undersigned counsel will provide Mr. Frese’s

          passport to his parents for safe-keeping pending his release from incarceration.

      7. Despite the return of his passport, Mr. Frese understands that, even upon his release

          from custody, he will not be allowed to travel while on supervised release without the

          consent and approval of the U.S. Probation Office and/or this Court.

      8. Undersigned counsel has conferred with counsel for the United States who has indicated

          that the government does not oppose the release of Mr. Frese’s passport to undersigned

          counsel.

     WHEREFORE Mr. Frese respectfully requests that this Honorable Court enter the attached

order authorizing Pretrial Services to return his passport to undersigned counsel.



Dated: November 17, 2020                              Respectfully submitted,

                                                      HENRY KYLE FRESE
                                                      By Counsel


                                                      /s/ Stuart A. Sears
                                                      Stuart A. Sears
                                                      VA Bar 71436
                                                      SCHERTLER ONORATO MEAD & SEARS, LLP
                                                      901 New York Avenue, NW
                                                      Suite 500 West
                                                      Washington, DC 20001
                                                      Ph: 202-628-4199
                                                      Fax: 202-628-4177
                                                      ssears@schertlerlaw.com




                                                  2
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of November 2020, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

to all counsel of record involved in the case.


                                                      /s/ Stuart A. Sears
                                                      Stuart A. Sears
                                                      VA Bar 71436
                                                      SCHERTLER ONORATO MEAD & SEARS, LLP
                                                      901 New York Avenue, NW
                                                      Suite 500 West
                                                      Washington, DC 20001
                                                      Ph: 202-628-4199
                                                      Fax: 202-628-4177
                                                      ssears@schertlerlaw.com




                                                  3
